DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is as follows:
Claim 39: feature combination device
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Noble on 8/17/22.
The application has been amended as follows: 
Please substitute claims 23- 42 as follows:

1-22. (Cancelled)	
23. (Currently amended) A method of generating image feature combinations stored in a computerized image recognition database configured for use in a computerized object recognition system for recognizing objects in medical images, the method comprising:
generating, using one or more generating computers, a synthetic medical image of an object from a first medical image of the object, the synthetic medical image corresponding to an image of the object as it would be predicted to appear under a second medical imaging modality different from a first medical imaging modality used to capture the first medical image of the object;
deriving, using one or more deriving computers, a second set of image features from the synthetic medical image using a feature detection algorithm; 
at a feature combining device, obtaining a first set of image features derived from the first medical image;
at the feature combining device, designating a combined feature set comprising the first set of image features and the second set of image features; 
identifying highly robust features of the combined feature set by determining shared-location features from the first medical image and the synthetic medical image that have a shared location, and selecting from the shared-location features, features that are within a predefined distance in a multi-dimensional feature space of a feature detection algorithm used to extract the features from the first medical image and the synthetic medical image; and 
associating, for storage in an electronic database configured to be used in a computerized object recognition search, the combined feature set with metadata identifying the object, wherein only the identified highly robust features are selected for use in the computerized object recognition search.

24. (Previously presented) The method of claim 23 wherein the first medical image is captured corresponding to a first object view and the synthetic medical image is generated corresponding to a second object view.

25. (Previously presented) The method of claim 23 wherein the first medical image is selected from the group consisting of a photograph, an infrared image, a distorted image, an X-ray image, a 360-degree view image, a machine-view image, a frame of video data, a graphical rendering, a perspective-view of a three-dimensional object, and a filtered image. 

26. (Previously presented) The method of claim 23 wherein the first medical imaging modality is selected from the group consisting of an X-ray, a magnetic resonance image, a CAT scan, and an ultrasound.

27. (Previously presented) The method of claim 23 wherein the first set of image features and the second set of image features are obtained from, respectively, the first medical image and the synthetic medical image using a feature detection algorithm. 

28. (Previously presented) The method of claim 27 wherein the feature detection algorithm includes at least one of a scale-invariant feature transform (SIFT), Fast Retina Keypoint (FREAK), Histograms of Oriented Gradient (HOG), Speeded Up Robust Features (SURF), DAISY, Binary Robust Invariant Scalable Keypoints (BRISK), FAST, Binary Robust Independent Elementary Features (BRIEF), Harris Corners, Edges, Gradient Location and Orientation Histogram (GLOH), Energy of image Gradient  (EOG) or Transform Invariant Low-rank Textures (TILT) feature detection algorithm.    

29. (Cancelled) 

30. (Cancelled) 

31. (Currently amended) The method of claim 23 wherein the feature detection algorithm includes at least one of a scale-invariant feature transform (SIFT), Fast Retina Keypoint (FREAK), Histograms of Oriented Gradient (HOG), Speeded Up Robust Features (SURF), DAISY, Binary Robust Invariant Scalable Keypoints (BRISK), FAST, Binary Robust Independent Elementary Features (BRIEF), Harris Corners, Edges, Gradient Location and Orientation Histogram (GLOH), Energy of image Gradient  (EOG) or Transform Invariant Low-rank Textures (TILT) feature detection algorithm.

32. (Previously presented) The method of claim 23 wherein the feature combining device comprises the one or more generating computers and the one or more deriving computers.

33. (Previously presented) The method of claim 23 wherein the one or more deriving computers, the one or more generating computers, and the feature combining device are a single computer. 

34. (Cancelled) 

35. (Cancelled) 

36. (Cancelled) 

37. (Cancelled) 

38. (Cancelled) 

39. (Currently amended) A system for generating image feature combinations stored in a computerized image recognition database configured for use in a computerized object recognition system for recognizing objects in medical images, the system comprising:
one or more generating computers configured to generate a synthetic medical image of an object from a first medical image of the object, the synthetic medical image corresponding to an image of the object as it would be predicted to appear under a second medical imaging modality different from a first medical imaging modality used to capture the first medical image of the object;
one or more deriving computers configured to generate a second set of image features from the synthetic medical image using a feature detection algorithm; 
a feature combination device configured to:
obtain a first set of image features derived from the first medical image; 
identify highly robust features of the combined feature set by determining shared-location features from the first medical image and the synthetic medical image that have a shared location, and selecting from the shared-location features, features that are within a predefined distance in a multi-dimensional feature space of a feature detection algorithm used to extract the features from the first medical image and the synthetic medical image; and
a computerized object recognition system configured to associate, for storage in an electronic database configured to be used in a computerized object recognition search, the combined feature set with metadata identifying the object, wherein only the identified highly robust features are selected for use in the computerized object recognition search.

40. (Previously presented) The system of claim 39 wherein the feature combining device comprises the one or more generating computers and the one or more deriving computers.

41. (Previously presented) The system of claim 39 wherein the one or more deriving computers, the one or more generating computers, and the feature combining device are a single computer.  

42. (Cancelled) 

Allowable Subject Matter
Claims 23- 28, 31- 33 and 39- 41 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” identifying highly robust features by selecting from the shared-location features, features that are within a predefined distance in a multi-dimensional feature space of a feature detection algorithm used to extract the features from the first medical image and the synthetic medical image; and further wherein only the identified highly robust features are selected for use in the computerized object recognition search”.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 6711293 discloses a method and apparatus for identifying scale invariant features in an image and a further method and apparatus for using such scale invariant features to locate an object in an image are disclosed. The method and apparatus for identifying scale invariant features may involve the use of a processor circuit for producing a plurality of component subregion descriptors for each subregion of a pixel region about pixel amplitude extrema in a plurality of difference images produced from the image. This may involve producing a plurality of difference images by blurring an initial image to produce a blurred image and by subtracting the blurred image from the initial image to produce the difference image. For each difference image, pixel amplitude extrema are located and a corresponding pixel region is defined about each pixel amplitude extremum. Each pixel region is divided into subregions and a plurality of component subregion descriptors are produced for each subregion. These component subregion descriptors are correlated with component subregion descriptors of an image under consideration and an object is indicated as being detected when a sufficient number of component subregion descriptors (scale invariant features) define an aggregate correlation exceeding a threshold correlation with component subregion descriptors (scale invariant features) associated with the object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov